Case 1:19-cv-24539-FAM Document 80 Entered on FLSD Docket 11/25/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                              Case Number: 19-24539-CIV-MORENO

  HAPPY TAX FRANCHISING, LLC,

                 Plaintiff,
  vs.

  THE JL HILL GROUP, LLC, and JAMEY
  HILL,

              Defendants.
  _________________________________________/

            ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
                            RECOMMENDATION

         THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

  Judge, for a Report and Recommendation on Defendants' Motions to Dismiss (D.E. 41, 51, 58).

  The Magistrate Judge filed a Report and Recommendation (D.E. 75) on September 2, 2020.

  The Court has reviewed the entire file and record. The Court has made a de novo review of the

  issues that the objections to the Magistrate Judge’s Report and Recommendation present, and

  being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Defendants' Motions to Dismiss are GRANTED and the complaint is

  dismissed without prejudice and Defendant Melissa Salyer is dismissed for lack of personal

  jurisdiction. Plaintiffs shall file an Amended Complaint consistent with the Magistrate Judge’s

  recommendations by December 15, 2020.
Case 1:19-cv-24539-FAM Document 80 Entered on FLSD Docket 11/25/2020 Page 2 of 2




         Plaintiffs’ sole objection is that it is improper for the Court to dismiss Counts 8 and 9

  under the shotgun pleading rules. These two counts incorporate 101 paragraphs, which as Judge

  Louis described are “ripe with overly broad and conclusory statements, as well as contradicting

  facts and assertions.” The Court finds the incorporation of these paragraphs into each of these

  counts requires the Plaintiff to re-plead them. Accordingly, the Court overrules the objection.



         DONE AND ORDERED in Chambers at Miami, Florida, this 25th of November 2020.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lauren F. Louis

  Counsel of Record




                                                   2
